Citation Nr: 0317670	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
secondary to the residuals of exploratory laparotomy and 
removal of retroperitoneal dermoid cyst.  

2.  Entitlement to service connection for pyloric spasm. 

3.  Entitlement to an increased rating for residuals of 
exploratory laparotomy and removal of retroperitoneal dermoid 
cyst, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Originally the veteran's appeal included issue of entitlement 
to service connection for a liver disability, claimed to be 
secondary to service-connected surgery residuals.  However, 
service connection was denied for that condition in an 
October 1998 Board decision.  The Board at the same time 
remanded the issues reflected on the title page of this 
decision.  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its October 1998 remand.  

Entitlement to service connection for pyloric spasm and for 
an increased rating for residuals of exploratory laparotomy 
and removal of retroperitoneal dermoid cyst are the topics of 
the remand that follows this decision.  

In June 1998, a Veterans Law Judge that is no longer employed 
at the Board afforded the veteran a Travel Board hearing.  In 
a April 2003 letter, the veteran was advised of his right for 
another hearing before another Veterans Law Judge.  The 
veteran has not articulated a desire for another hearing.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A kidney disorder is not currently shown.  


CONCLUSION OF LAW

The veteran does not have a kidney disorder that is 
proximately due to or the result of service-connected 
residuals of an exploratory laparotomy and removal of 
retroperitoneal dermoid cyst.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1994 and subsequent rating decisions, the June 1994 
statement of the case, the February 1995 and subsequent 
supplemental statements of the case, and the October 1998 
Board remand.  He was specifically told that there was no 
evidence showing that he currently has a kidney disorder, 
most recently in the supplemental statement of the case 
issued in January 1998.  The RO also notified him by a letter 
dated December 2002 that he needed to submit evidence in 
support of his claim, such as statements from doctors who 
treated him for the condition at issue.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  A letters 
dated in December 2001 the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would make 
reasonable efforts to obtain this and any other evidence the 
veteran may have.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the 
Alexandria, Louisiana VA medical facility.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The veteran's 
service medical records are entirely devoid of any reference 
to disability involving the kidneys.  Moreover, there is no 
indication that a renal condition was discovered in the 
initial post-service year that would warrant entitlement to 
service connection on the basis of a statutory presumptions 
according to the provisions of 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002). 

Nevertheless, the veteran's claim is entitlement to service 
connection on a secondary basis.  In particular, he contends 
that he underwent surgery in 1986 for removal of a large 
abdominal cyst.  In a statement, received in May 1997 he 
explained that he was informed by a medical officer at the 
time of the surgery that he, the veteran suffered damage to 
the liver and kidney.  In an April 2000 statement, the 
veteran reported that the cyst was so large that it filled 
half of his abdomen.  As reported, it was filled with 3 
liters of fluid and displaced his organs to the left side of 
his body.  The cyst itself rested on the top of the kidney 
and other organs.  The veteran argues that due to the size of 
and the displacement caused by the cyst, there must have been 
some damage to his organs.  The veteran provided testimony 
consistent with these contentions at the August 1996 RO 
hearing, and Travel Board hearing that convened in New 
Orleans, Louisiana in June 1998.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that 
entitlement to service connection may be granted for 
aggravation of a no service-connected condition by a service-
connected condition. This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition." See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).

The clinical record shows that a CT scan revealed a massive 
cyst of the abdomen and extending into the pelvis in March 
1986.  The cyst was noted to have displaced the spleen and 
stomach to the left.  The veteran underwent abdominal 
exploration that confirmed the presence a huge cystic lesion 
with retroperitoneal base.  Service medical records indicate 
that this cyst was thought most likely to be a dermoid cyst.

The veteran underwent VA alimentary appendages examination in 
June 1995.  At that time, he alleged that he had kidney and 
liver problems.  A possible renal disorder was considered.  
The veteran reported having intermittent heartburn, 
intolerance for fatty and spicy foods, nausea, vomiting of 
mucoid material, and intermittent dull pain in the area of 
the scar.  The genital urinary examination conducted in the 
same month did not reveal any pertinent abnormalities.  The 
laboratory tests were determined to be within normal limits 
as well.  A renal ultrasound of the abdomen was normal.  

Treatment reports, dated from June 1997 show that that the 
veteran had complaints of frequent urinary tract infections, 
frequent burning and numbness in the right upper quadrant 
both above and below the surgical scar on his abdomen.  The 
veteran underwent an abdominal CT scan in April 1995, a renal 
ultrasound in June 1995, a renal ultrasound in January 1997, 
and an abdominal ultrasound in April 1998.  No evidence of 
any pathology was confirmed by these tests.  In addition, the 
veteran underwent a VA examination in November 1998.  At that 
time, no kidney disorder was disclosed and the genitourinary 
system was evaluated as normal.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels a denial of benefit sought.  This is true due to the 
absence of evidence of any type of kidney condition.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, service connection is 
denied for a kidney disorder secondary to the residuals of 
exploratory laparotomy and removal of retroperitoneal dermoid 
cyst.

ORDER

Entitlement to service connection for a kidney disorder, 
claimed to be secondary to residuals of exploratory 
laparotomy and removal of retroperitoneal dermoid cyst is 
denied.  




REMAND

The Board finds that additional development is necessary with 
respect to the claim for service connection for pyloric spasm 
and the claim for an increased rating prior to completion of 
its appellate review.  In particular, it is noted that the 
veteran has not been afforded muscle and neurological 
examinations to evaluate his complaints of abdominal muscle 
pain and spasm and reports of neuropathy.  Furthermore, the 
RO has not explored in the first instance the propriety of 
assigning separate ratings for separate and distinct 
manifestations of service-connected disability.  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  

The veteran underwent a VA scar examination October 1994.  At 
that time, he was noted to have a superficial scarring the 
epigastric area and extending to both sides, measuring about 
10 inches with a width of about 2 centimeters.  There was no 
evidence of herniation, keloid formation or loss of function 
in the affected part.  The scar was described as being tender 
to palpation in some areas.  

The reports of VA outpatient treatment show ongoing 
complaints of abdominal symptoms.  For example, reports from 
1995 show complaints of abdominal pain in the muscle area and 
the consideration of the presence of adhesions.  A record 
dated in February 1996 shows that the veteran was found to 
have neuropathy secondary to surgical removal of the cyst.  
Another reported dated in the same month notes abdominal 
muscle pain.  Treatment reports, dated from June 1997 show 
that that the veteran had complaints of frequent urinary 
tract infections, frequent burning and numbness in the right 
upper quadrant both above and below the surgical scar on his 
abdomen.  Muscle pain was noted once again in September 1997.  
These complaints are verified in subsequent reports.  

The veteran underwent a VA examination in November 1998.  At 
that time, he was noted to have a large scar over the right 
upper quadrant of the abdomen.  The veteran was noted to have 
secondary neuropathy due to trauma of the scar.  The examiner 
opined that this would be a permanent condition.  The scar 
was noted to be well healed.  The examiner stated that the 
abdominal pain and irritation to the peripheral nerves were 
secondary to the surgical scar.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be afforded a 
muscle examination in order to determine 
the current nature an etiology of any 
muscle condition related to residuals of 
exploratory laparotomy and removal of 
retroperitoneal dermoid cyst.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to give a 
complete diagnosis of any muscle 
condition noted on examination, 
identifying each muscle group involved.  
Thereafter, the examiner should offer an 
opinion as to whether an existing muscle 
injury is related to the veteran's 
service-connected abdominal surgery.  In 
this regard, the examiner is requested to 
state whether it is at least as likely as 
not that the veteran currently has an 
abdominal condition related to the 
veteran's service-connected exploratory 
laparotomy and removal of retroperitoneal 
dermoid cyst.  The clinical bases for the 
opinions should be set forth in detail.  

2.  The veteran should be afforded a 
neurological examination to determine the 
current nature and extent of any 
neurological condition related to the 
service-connected exploratory laparotomy 
and removal of retroperitoneal dermoid 
cyst.  All indicated special studies and 
tests should be accomplished.  The 
examiner is requested to identify the 
nerve groupings affected by these 
symptoms and should express the degree of 
impairment demonstrated.  Thereafter, the 
examiner should offer an opinion as to 
whether an existing neurological disorder 
related to the veteran's service-
connected abdominal surgery.  In this 
regard, the examiner is requested to 
state whether it is at least as likely as 
not that the veteran currently has an 
neurological condition related to the 
veteran's service-connected exploratory 
laparotomy and removal of retroperitoneal 
dermoid cyst.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

3.  The veteran should be afforded 
another gastrointestinal examination to 
rule out of confirm the presence of 
pyloric spasm.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is asked 
to state whether the veteran currently 
has pyloric spasm and if present, if it 
is related to service-connected 
disability.  In this regard, the examiner 
should state whether it is at least as 
likely as not that the veteran has 
pyloric spasm associate with his service-
connected exploratory laparotomy and 
removal of retroperitoneal dermoid cyst.  

4.  Thereafter, the RO should 
readjudicate this claim.  Consideration 
should be given to the propriety of 
assigning separate ratings for 
neurological or muscular manifestations 
under the holding of Esteban, supra.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

